Case 21-40540     Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22           Main Document
                                         Pg 1 of 11                          Provisionally granted until an order is entered
                                                                             after a final hearing on this document.

                                                                             No later than two business days after the entry
                                                                             of this Order, the Debtors shall serve a copy of
                         UNITED STATES BANKRUPTCY COURT                      this Order and shall file a certificate of service
                           EASTERN DISTRICT OF MISSOURI                      no later than one business day after service.
                                 EASTERN DIVISION                                   Feb 17, 2021
In re:                                             )
MISSOURI JACK, LLC, et al.                         )   Case No. 21-40540-399
                                                   )   Honorable Barry S. Schermer
                                                   )   Chapter 11
                                                   )   Joint Administration Requested
              Debtors.                             )
                                                   )   Hearing Date: February 19, 2021
                                                   )   Hearing Time: 10:00 a.m.

   MOTION OF MISSOURI JACK, LLC, ILLINOIS JACK, LLC AND CONQUEST
     FOODS, LLC, DEBTORS AND DEBTORS-IN-POSSESSION, FOR ORDER
   AUTHORIZING (1) THE EMPLOYMENT OF LEECH TISHMAN FUSCALDO &
  LAMPL, INC. AS CHAPTER 11 COUNSEL; (2) AUTHORIZING DRAW DOWN ON
 CHAPTER 11 RETAINER; AND (3) AUTHORIZING MONTHLY PAYMENT OF 80%
     OF PROFESSIONAL FEES AND 100% OF PROFESSIONAL EXPENSES IN
 ACCORDANCE WITH LOCAL BANKRUPTCY RULE 2016-2(B) AND THE COURT’S
                    GUIDELINES FOR COMPENSATION

       PLEASE TAKE NOTICE THAT in accordance with sections 327(a), 330, and 1107 of

title 11 of the United States Code ("Bankruptcy Code"), the Federal Rules of Bankruptcy

Procedure ("Bankruptcy Rules"), the Local Bankruptcy Rules of the United States Bankruptcy

Court for the Eastern District of Missouri ("Local Bankruptcy Rules"), including Local

Bankruptcy Rules 2014, 2016-1 and 2016-2, Missouri Jack, LLC, a Missouri limited liability

company (“MoJack”), Illinois Jack, LLC, an Illinois limited liability company (“IlJack,” and

together with MoJack, “Debtors”), and Conquest Foods, LLC, a Delaware limited liability

company (“Conquest”), debtors and debtors-in-possession in their respective cases (which are

requesting joint administration pursuant to separate motion) hereby moves this Court for an

order authorizing: (1) the employment of Leech, Tishman, Fuscaldo & Lampl, Inc. (“Leech

Tishman”) as each of their Chapter 11 counsel effective as of the commencement of these

Chapter 11 cases; (2) authorizing draw down on the Chapter 11 retainers in accordance with the




#2649450v1                                     1
Case 21-40540      Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22           Main Document
                                          Pg 2 of 11


procedures prescribed by the Local Bankruptcy Rules; and (3) authorizing monthly payment of

80% of professional fees and 100% of professional expenses in accordance with Local

Bankruptcy Rule 2016-2(B) and the Court’s “Guidelines For Compensation” set forth in the

Procedures Manual (“Motion”).

        In support of this Motion, the Debtors and Conquest rely on the accompanying

Declarations of Hamid Sharafatian (“Sharafatian Declaration”) and Sandford L. Frey (“Frey

Declaration”), and respectfully represents and alleges as follows:

   I.        INTRODUCTION

        1.     MoJack and IlJack collectively own and operate 70 Jack in the Box restaurants

throughout Missouri and Illinois pursuant to various franchise and related agreements (“Franchise

Documents”) with Jack in the Box Inc., a Delaware corporation, and its affiliated entities

(collectively, “JIB”). The Debtors collectively employ 1,660 active full and part time employs, of

which MoJack employees 1,338 and IlJack employs 332. Conquest is the sole member of MoJack

and IlJack, and the sole manager of MoJack and IlJack is TNH Partners, LLC, a California limited

liability company (“TNH”). TNH is also the sole managing member of Conquest.

        2.     Pursuant to the Franchise Documents, MoJack currently owns and operates 57 Jack

in the Box restaurants in Missouri (“MoJack Franchise Restaurants”). IlJack is also a party to

the Franchise Documents, pursuant to which it currently owns and operates 13 Jack in the Box

restaurants in Illinois (“IlJack Franchise Restaurants,” and, together with the MoJack Franchise

Restaurants, “Franchise Restaurants”).

        3.     Conquest is a co-franchisee of the Franchise Restaurants under the Franchise

Documents. Conquest is also a co-borrower under a loan from City National Bank (“CNB”) (the

largest creditor of the Debtors and Conquest apart from JIB), and a co-defendant in a lawsuit filed



#2649450v1                                      2
Case 21-40540      Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                          Pg 3 of 11


by CNB (discussed below). Conquest does not have operations or employees of its own, and its

primary assets are its membership interests in the Debtors and its rights under the Franchise

Documents.

       4.      The Debtors and Conquest filed voluntary petitions for relief under Chapter 11 of

the Bankruptcy Code on February 16, 2021 (“Petition Date”), and are filing a motion in the

MoJack case seeking joint administration of their cases under the case entitled In re Missouri Jack,

LLC, et al. The Debtors and Conquest filed Chapter 11 to finalize and implement a restructuring

agreement that has been negotiated with JIB and to reorganize their financial affairs.

       5.      No trustee has been appointed in these cases, and the Debtors are operating their

businesses and managing their assets as debtors in possession pursuant to Sections 1107 and 1108

of the Bankruptcy Code.

       6.      The relief requested herein is necessary and appropriate as the Debtors and

Conquest require the services of experienced and competent bankruptcy counsel to guide it through

this Bankruptcy proceeding. Moreover, Leech Tishman has been engaged in efforts toward an out

of court workout for over a year and has been working on the specific workout proposal with JIB

for nearly a year. It would not be cost effective to change counsel at this stage of the proceedings.

Leech Tishman is not owed any fees in connection with its pre-petition services. The Debtors have

also engaged the services of David A. Sosne of the law firm of Summers Compton Wells LLC, as

proposed Local Counsel (“Local Counsel”) for the Debtors, pending entry by this Court of a final

order of appointment under Bankruptcy Code § 327(a).

       7.      In the interest of brevity, Leech Tishman is filing this one Motion for all three

Debtors in contemplation of joint administration being granted.

II.    CONCISE STATEMENT OF RELIEF REQUESTED IN THIS MOTION



#2649450v1                                       3
Case 21-40540      Doc 21      Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                           Pg 4 of 11



        The Debtors and Conquest expect various legal issues to arise in the administration of

these Bankruptcy Cases that will require the services of experienced and competent bankruptcy

counsel. The Debtors and Conquest seek to employ Leech Tishman as their Chapter 11 counsel

at the expense of the Bankruptcy estates. The Debtors and Conquest further seek to have Leech

Tishman’s employment deemed effective as of the Petition Date. The Debtors and Conquest

have selected Leech Tishman because Sandford L. Frey (“Mr. Frey”) and other Leech Tishman

attorneys have considerable bankruptcy experience, and the Debtors and Conquest believe that

Mr. Frey and Leech Tishman are well-qualified to represent the Debtors and Conquest in this

matter, particularly considering its familiarity with the principal parties and issues. As stated,

Leech Tishman has been employed as the Debtors workout counsel for over one year prior to

filing these cases. The professional services that Leech Tishman expects to render include the

following:

        a.     Advise the Debtors and Conquest as to the requirements of the Bankruptcy Court,

the Bankruptcy Code, FRBP, Local Bankruptcy Rules, and the Office of the United States

Trustee as they pertain to the Debtors and Conquest;

        b.     Advise the Debtors and Conquest as to certain rights and remedies of their

bankruptcy estates and the rights, claims, and interests of creditors and/or other parties in

interest;

        c.     Assist the Debtors and Conquest with the negotiation, documentation, and any

necessary Court approval of transactions disposing of property of the estate, including, without

limitation, concluding the workout proposal with JIB and hopefully a consensual arrangement

with CNB;

        d.     Represent the Debtors and Conquest in any proceeding or hearing in the

Bankruptcy Court (assuming Leech Tishman’s pro hac vice requests are granted by the Court)

which involve the bankruptcy estates unless the Debtors and/or Conquest are represented in such

hearing or proceeding by special counsel;

        e.     Conduct examinations of witnesses, claimants and/or adverse parties and


#2649450v1                                        4
Case 21-40540       Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                           Pg 5 of 11



represent the Debtors and Conquest in any adversary proceeding, except to the extent that such

adversary proceeding is outside of Leech Tishman’s expertise or beyond Leech Tishman’s

staffing capabilities;

        f.      Prepare and assist the Debtors and Conquest in preparation of reports,

applications, and pleadings, including, but not limited to, applications to employ professionals

and experts, interim statements and operating reports, initial filing requirements, schedules,

statement of financial affairs, financing pleadings, and pleadings with respect to the Debtors’

use, sale, or lease of property outside the ordinary course of their businesses;

        g.      Prepare and assist the Debtors and Conquest in the negotiation, formulation,

preparation, and confirmation of plans of reorganization (“Plan”) and the preparation and

approval of disclosure statements in connection with the Plans;

        h.      Advise the Debtors and Conquest as to their power and duties as debtors-in-

possession in the continued operation of their businesses and management of their property; and

        i.      Perform any other services, which may be necessary and appropriate in the

representation of the Debtors and Conquest during the Bankruptcy Cases.

        Leech Tishman is a full-service national business law firm. Mr. Frey and the other Leech

Tishman attorneys that will be working on these Bankruptcy Cases are not admitted to practice

in the State of Missouri or before this Court. Mr. Frey is admitted to practice law in California,

in the United States District Court for the Northern, Central and Southern Districts of California

and in the Ninth Circuit Court of Appeals. Pro Hac Vice Applications for each of said Leech

Tishman attorneys are being submitted by Local Counsel for this Court’s approval. Inasmuch as

Leech Tishman is a national firm, it also utilizes the services of partners, counsel, associates, and

paralegals in other offices, particularly those working in its main office located in Pittsburgh,

Pennsylvania.

        Mr. Frey and several other Leech Tishman attorneys routinely practice in matters of

insolvency, reorganization, and bankruptcy and are well-qualified to represent the Debtors and

Conquest. Over the past thirty-seven years, Mr. Frey (the lead counsel at Leech Tishman for


#2649450v1                                        5
Case 21-40540       Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22              Main Document
                                           Pg 6 of 11



Debtors and Conquest in these cases) has also been involved in bankruptcy cases throughout the

United States, such as Arizona, Delaware, New York, Texas, West Virginia and others.

Attached hereto as Exhibit 1 is a copy of Leech Tishman’s firm’s resume and current hourly

billing rates for the attorneys that are expected to render services in this Bankruptcy Case. These

hourly rates are subject to periodic adjustments to reflect economic and other conditions usually

on January 1st of each year. By special arrangement with the Debtors and Conquest due to

Leech Tishman’s lengthy involvement in these cases and to assist with the administrative burden

in these cases, Leech Tishman has agreed to reduce the rate of its lead counsel in this case, Mr.

Frey, from his usual and customary rate of $600 per hour to $432 per hour and charge its usual

and customary rates for partners, associates and paralegals.

       Leech Tishman will not be required to represent or advise the Debtors or Conquest in

matters that are outside the scope of Leech Tishman’s employment. Further, Leech Tishman will

not be required to represent or advise the Debtors or Conquest in matters where Leech Tishman

determines that it lacks the ability to staff the matter adequately, such as in certain, major

complex litigation. A copy of the current retention agreement between Leech Tishman and the

Debtors (collectively “Agreement”) are attached hereto as Exhibit 2. Leech Tishman will not

undertake responsibly for any matters that are not within the scope of its representation as set

forth in the Agreement without further order of this Court. The Debtors and Conquest may

request that Leech Tishman undertake specific matters that are beyond the scope of the

responsibilities set forth in the Agreement. Should Leech Tishman agree in its discretion to

undertake such representation of the Debtors and/or Conquest, Leech Tishman will seek

approval from the Court.

                                                 III.

                                        COMPENSATION

       As stated, Leech Tishman has agreed to reduce the rate of its lead counsel in this case,

Sandford Frey, from his usual and customary rate of $600 per hour to $432 per hour, and charge

its usual and customary rates for partners, associates and paralegals.


#2649450v1                                        6
Case 21-40540      Doc 21      Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                           Pg 7 of 11



       Prior to the Petition Date, Leech Tishman received an aggregate retainer of $150,000,

allocated in the amount of $90,000.00 from MoJack, $50,000 from IlJack and $10,000 from

Conquest (collectively “Pre-Petition Advance”). The source of the Pre-Petition Advance was

derived from a junior secured loan from third party Trinity & Bowman Holdings, LLC

(“Trinity”). Trinity loaned the Debtors and Conquest an aggregate of $150,000, allocated

$90,000 to MoJack, $50,000 to IlJack and $10,000 to Conquest. In connection with its loan,

Trinity has recorded a financing statement against the Debtors and Conquest to secure payment

and performance of the loan. Leech Tishman is informed and believes that no member of the

Debtors or Conquest (or of their respective members) holds an equity interest in Trinity.

Immediately prior to filing these Chapter 11 cases, Leech Tishman drew down $120,804.00 of

the Pre-Petition Advance prior to the Petition Date to satisfy its pre-petition invoices in the

ordinary course of business.

       Pursuant to the agreed upon terms, TNH Partners, LLC (“TNH” or “Guarantor”) has

agreed to guaranty the fees and expenses of Leech Tishman. A true and correct copy of the

Guaranty is attached to the Agreement which is attached hereto as Exhibit “2”. Regardless of

the Guaranty, the parties acknowledge, understand and agree that Leech Tishman represents and

owes a duty of loyalty solely to MoJack, IlJack and Conquest, as Debtors and Debtors-in-

Possession; that Leech Tishman does not represent and will not undertake to represent or advise

TNH and has no duty of loyalty to TNH; that there exists no attorney-client relationship between

TNH and Leech Tishman; and that Leech Tishman may only take instructions from the Debtors

and Conquest, as applicable, as the representatives of their Chapter 11 estates.

       Leech Tishman agreed to this arrangement based upon a number of factors, including, but

not limited to, the size and complexity of these cases, the time that Leech Tishman expects to put

forth in these cases, the amount of funds available to pay retainers, and the risk to Leech

Tishman if the cases are unsuccessful.

       Leech Tishman is aware of and understands Sections 327, 330, and 331 of the

Bankruptcy Code, which require, among other things, Court approval of the Debtors’ and


#2649450v1                                        7
Case 21-40540      Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                          Pg 8 of 11



Conquest’s employment of Leech Tishman as bankruptcy counsel and of all professional fees

and reimbursement of professional expenses.

       Pursuant to Local Bankruptcy Rule 2016-2(B), Leech Tishman seeks Court authorization

to submit monthly bills for payment of 80% of fees and 100% of expenses for the applicable

Debtor and Conquest in compliance with Local Bankruptcy Rule 2016-2(B) and the Court’s

Guidelines for Compensation in the Procedures Manual, and to submit such bills to the Debtors

and Conquest and to those entitled to notice under such rules.

       Leech Tishman will file one or more fee applications seeking authority to receive

compensation and reimbursement of expenses from the Debtors and Conquest consistent with the

procedures set forth in Local Bankruptcy Rule 2016-2(B) and (C), any orders of the Bankruptcy

Court and applicable procedures established by the Office of the United States Trustee. Leech

Tishman recognizes that hearings on interim applications shall be scheduled on no less than 30

days-notice following the procedures of Local Bankruptcy Rule 2016-1(D).

IV.    NO ADVERSE INTERESTS/DISINTERESTEDNESS

       As set forth in the attached declarations, and except as set forth below, neither Mr. Frey

nor Leech Tishman hold any interest adverse to the Debtors or Conquest, or represents any

interest adverse to the Debtors or Conquest or their estates. As set forth in the attached

declarations, and except for the disclosures set forth below, Mr. Frey and Leech Tishman are

“disinterested persons” as that term is defined in Section 101(14) of the Bankruptcy Code.

       Leech Tishman seeks authorization to represent Conquest in the reorganization.

Conquest is the sole member of the Debtors. For a full and complete understanding of the

employment disclosures, the Court, United States Trustee and parties in interest should note that

TNH is the Debtors’ manager and is also the managing member of Conquest.

       Prior to the filing of these cases, Leech Tishman also provided very limited general

business advice to the Debtors specifically concerning the buyout of the interest of a deceased

partner and in connection with a proposed purchase of the Debtors franchise restaurants (which

did not come to fruition). The proposed purchaser also sought to purchase certain franchise


#2649450v1                                       8
Case 21-40540       Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22             Main Document
                                           Pg 9 of 11



restaurants from certain non-debtor entities that operate Jack in the Box franchise restaurants

throughout California, specifically Desert Jack, LLC, Envision Foods, LLC and Allied

Restaurant Management, LLC. TNH (the Debtors’ manager and Conquest’s managing member)

is also the managing member of Desert Jack, LLC, and has an interest in a member of Envision

Foods, LLC and Allied Restaurant Management, LLC. Leech Tishman’s role was extremely

limited to general advice to the Debtors. Additionally, Leech Tishman is informed and believes

that the proposed purchase never made it past preliminary stages because the proposed purchaser

could not qualify under JIB’s regulations.

        It should also be noted that prior to the filing of the petitions, the Debtors would

periodically make intercompany transfers according to cash flow needs. The Debtors’ books and

records do not currently reveal any outstanding balances, although the Debtors are continuing to

investigate this issue.

        With respect to Leech Tishman’s proposed representation of Conquest, Conquest is a co-

franchisee of the Franchise Restaurants under the Franchise Documents. Conquest is also a co-

borrower under a loan from CNB (the largest creditor of the Debtors and Conquest apart from

JIB), and a co-defendant in a lawsuit filed by CNB. Conquest’s creditors are JIB, CNB and

Trinity, and Conquest has no unsecured creditors, except the precautionary listing of the

creditors of the Debtors. Leech Tishman has not represented Conquest in the past, except that it

represented the Debtors and Conquest in connection with the CNB lawsuit and in connection

with a counterclaim initiated against CNB. It would be impractical for Conquest to retain

separate counsel. Conquest does not have operations or employees of its own, and its primary

assets are its membership interests in the Debtors and its rights under the Franchise Documents.

        It is respectfully submitted that these matters do not rise to a level that would preclude

Leech Tishman from representing the Debtors and Conquest pursuant to Bankruptcy Code § 327.

Further, considering the length of time that Leech Tishman has been engaged in this

restructuring workout, and its familiarity with the issues and parties, it will adversely impact the

Debtors and Conquest and their estates and their creditors, if the Debtors and/or Conquest are


#2649450v1                                        9
Case 21-40540         Doc 21   Filed 02/17/21 Entered 02/17/21 11:29:22              Main Document
                                          Pg 10 of 11



compelled to employ new counsel or separate counsel at this stage of the proceedings. The

benefit of having continuity and common counsel for the Debtors and Conquest is a direct

benefit to the estates of each of the Debtors and Conquest, as engaging new or separate counsel

to represent the Debtors or Conquest would add considerably more expense to their respective

Chapter 11 estates.

       References to Leech Tishman includes all attorneys and person employed by Leech

Tishman. Leech Tishman is not a creditor of the Debtors or Conquest, an equity security holder

of the Debtors or Conquest, or an insider of the Debtors or Conquest. Leech Tishman is not and

was not, within 2 years prior to the Petition Date, a director, officer, or employee of the Debtors

or Conquest. Pursuant to the disclosures contained in the Motion and the attached declarations,

Leech Tishman has no interest materially adverse to the interests of the estates or any class of

creditors or equity security holders, either by reason of any direct or indirect relationship to,

connection with, or interest in the Debtors or Conquest, or for any other reason.

IV.    CONCLUSION

       Based on the information set forth in this Motion, the Debtors and Conquest respectfully

requests that this Court enter interim and final orders approving and authorizing the employment

of Leech Tishman as Chapter 11 bankruptcy counsel for the Debtors and Conquest as of the

Petition Date. The Debtors and Conquest believe that the employment of Leech Tishman upon




#2649450v1                                        10
Case 21-40540      Doc 21     Filed 02/17/21 Entered 02/17/21 11:29:22           Main Document
                                         Pg 11 of 11




the terms and conditions set forth above is in the best interests of the Debtors and Conquest and

their bankruptcy estates.


Dated: February 16, 2021                   MISSOURI JACK, LLC, a Missouri limited liability
                                           company
                                            By: TNH Partners, LLC, its Manager

                                           ILLINOIS JACK, LLC, an Illinois limited liability
                                           company
                                            By: TNH Partners, LLC, its Manager

                                           CONQUEST FOODS, LLC, a Delaware limited
                                           liability company
                                             By: TNH Partners, LLC, its Managing Member

                                             by: /s/ Navid Sharafatian
                                                Navid Sharafatian
                                                Member of TNH Partners, LLC.

 Presented by:
 LEECH TISHMAN FUSCALDO & LAMPL, INC.
 (Pro Hac Vice Applications Pending)
 SANDFORD L. FREY (CA #117058)
 200 South Los Robles Avenue, Suite 300
 Pasadena, CA 91101
 (626)796-4000/(626) 795-6321
 Email: sfrey@leechtishman.com
 (Proposed) Reorganization Attorneys for
 Missouri Jack, LLC, Illinois Jack, LLC, and Conquest
 Foods, LLC, Debtors and Debtors in Possession

Respectfully Submitted,
SUMMERS COMPTON WELLS LLC

By:/s/ David A. Sosne
DAVID A. SOSNE (#28365MO)
8909 Ladue Road
St. Louis, MO 63124
(314) 991-4999/(314) 991-2413 Fax
Email: dasattymo@summerscomptonwells.com




#2649450v1                                      11
